DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.         Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.         The receipt of Oath/Declaration is acknowledged.

Preliminary Amendment
4.         The Preliminary Amendment submitted on 02/12/2020 containing amendments to the claims is acknowledged.

Information Disclosure Statement
5.       The information disclosure statement (IDS) submitted on 06/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
6.         The drawing(s) filed on 06/18/2021 are accepted by the Examiner.

Status of Claims
7.         Claims 1-8 are pending in this application.  

Double Patenting
8.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


9.         Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent No. 11,070,691 (hereinafter ‘691) in view of Okuma (US 2017/0201637).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claims 1 and 2 (drawn to an apparatus):                                                 
Current Application
Claim 1:

An appliance setting apparatus comprising: 

a display device; 

an operation device; and 

a processor configured to 

generate layout information indicating a layout of a screen of an application program for providing, by an electronic appliance, 




install the layout information generated by the processor in the electronic appliance, 

wherein the processor generates the layout information so that a button for realizing a function executed by the electronic appliance is arranged in the layout, and 

wherein, if the button to be arranged in the layout is a flow execution button for executing the workflow and the workflow includes a plurality of workflows, the processor acquires a list of workflows from the workflow execution system, 

displays, on the display device, a specific workflow of the list acquired, and generates the layout information by 

associating a workflow selected via the operation device from the workflows displayed on the display device with the flow execution button.

Claim 2:

The appliance setting apparatus according to claim 1, wherein the flow execution button includes a plurality of flow execution buttons, and the processor displays the workflows included in the list on the display device in a state where a workflow already associated with any flow execution button already arranged in the layout is excluded.


Claim 1:

An appliance setting apparatus comprising: 

a display device; 

an operation device; 

a processor configured to: 

generate layout information indicating a layout of a screen of an application program for providing, by an electronic 
appliance, 

a function of a workflow execution system to execute a workflow; and 


install the layout information generated by the processor on the electronic appliance, 

wherein the layout includes a button for realizing a function executed by the electronic appliance, 



wherein, if the button is arranged in the layout as a flow execution button for executing the workflow and the workflow includes a plurality of workflows, the processor acquires a list of workflows from the workflow execution system, 


displays at least a part of the workflows included in the list acquired on the display device, and 


associates a workflow selected via the operation device from the workflows displayed on the display device with the flow execution button, and 




wherein the flow execution button includes a plurality of flow execution buttons, and the processor displays the workflows included in the list on the display device in a state where a workflow already associated with any flow execution button already arranged in the layout is excluded.


10.       As shown in the table above, claim 1 of ‘691 contains every element of claims 1 and 2 of the instant application, however ‘691 does not expressly disclose displays, on the display device, a specific workflow of the list acquired, and generates the layout information.
Sasaki discloses displays, on the display device, a specific workflow of the list acquired (Sasaki: e.g. Fig. 10 wherein the ‘Scan2Gmail’ icon has a plurality of workflows, namely the scan function, and send to a Gmail account function; [0108]), and generates the layout information (“The screen management unit 72 stores and manages icon images and icon placement information (including IDs of each . 
‘691 in view of Sasaki are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing work flow settings in a user interface screen in an image forming apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displays, on the display device, a specific workflow of the list acquired, and generates the layout information.
The suggestion/motivation for doing is “user operability improves, and management and control for customization setting becomes easy in an image forming apparatus” as disclosed by Sasaki in the background of invention.  Therefore, it would have been obvious to combine ‘691 with Sasaki to obtain the invention as specified in claims 1 and 2.

Regarding Claim 7 (drawn to a non-transitory computer-readable recording medium (CRM) and claim 2 (drawn to an apparatus):                                                 
Current Application
Claim 7:

A non-transitory computer-readable recording medium storing an appliance setting program executed by a computer including a display device and an operation device, the appliance setting program causing the computer to implement: 

a layout generation unit to generate layout information indicating a layout of a screen of an application program for providing, by an electronic 

a layout installation unit to install the layout information generated by the layout generation unit on the electronic appliance, wherein the layout includes a button for realizing a function executed by the electronic appliance, and 

wherein, if the button is arranged in the layout as a flow execution button for executing the workflow and the workflow includes a plurality of workflows, the layout generation unit acquires a list of workflows from the workflow execution system, 

displays at least a part of the workflows included in the list acquired on the display device, and associates a workflow selected via the operation device from the workflows displayed on the display device with the flow execution button.


Claim 2:

The appliance setting apparatus according to claim 1, wherein the flow execution button includes a plurality of flow execution buttons, and the processor displays the workflows included in the list on the display device in a state where a workflow already associated with any flow execution button already arranged in the layout is excluded.


Claim 6:

A non-transitory computer-readable recording medium storing an appliance setting program executed by a computer including a display device and an operation device, the appliance setting program causing the computer to implement: 
a layout generation unit to generate layout information indicating a layout of a screen of an application program for providing, by an electronic appliance, a function of a workflow execution system to execute a workflow; and 


a layout installation unit to install the layout information generated by the layout generation unit on the electronic appliance, wherein the layout includes a button for realizing a function executed by the electronic appliance, 


wherein, if the button is arranged in the layout as a flow execution button for executing the workflow and the workflow includes a plurality of workflows, the layout generation unit acquires a list of workflows from the workflow execution system, 

displays at least a part of the workflows included in the list acquired on the display device, and associates a workflow selected via the operation device from the workflows displayed on the display device with the flow execution button, and 





wherein the flow execution button includes a plurality of flow execution buttons, and the layout generation unit displays the workflows included in the list on the display device in a state where a workflow already associated with any flow execution button already arranged in the layout is excluded.


11.       As shown in the table above, claim 6 of ‘691 contains every element of claims 7 and 2 of the instant application, however ‘691 does not expressly disclose displays, on the display device, a specific workflow of the list acquired, and generates the layout information.
Sasaki discloses displays, on the display device, a specific workflow of the list acquired (Sasaki: e.g. Fig. 10 wherein the ‘Scan2Gmail’ icon has a plurality of workflows, namely the scan function, and send to a Gmail account function; [0108]), and generates the layout information (“The screen management unit 72 stores and manages icon images and icon placement information (including IDs of each extension application) to be displayed on the list screen of applications. Also, the screen management unit 72 creates the list screen of applications based on icon images and the icon placement information.  The screen management . 
‘691 in view of Sasaki are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing work flow settings in a user interface screen in an image forming apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displays, on the display device, a specific workflow of the list acquired, and generates the layout information.
The suggestion/motivation for doing is “user operability improves, and management and control for customization setting becomes easy in an image forming apparatus” as disclosed by Sasaki in the background of invention.  Therefore, it would have been obvious to combine ‘691 with Sasaki to obtain the invention as specified in claims 7 and 2.

Regarding Claim 8:
The proposed combination of ‘691 in view of Sasaki further discloses the appliance setting apparatus according to claim 1, wherein the electronic appliance is an image forming apparatus designated via the operation device (Sasaki: Fig. 1 ‘MFP 1’ and Fig. 10 setting screen showing copy, scanner and printer functions for user to select).
‘691 in view of Sasaki are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of customizing work flow settings in a user interface screen in an image forming apparatus.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
The suggestion/motivation for doing is “user operability improves, and management and control for customization setting becomes easy in an image forming apparatus” as disclosed by Sasaki in the background of invention.  Therefore, it would have been obvious to combine ‘691 with Sasaki to obtain the invention as specified in claim 8.

12.	Claim 3 of the current application corresponds to claim 2 of US 11,070,691.
13.      Claim 4 of the current application corresponds to claim 3 of US 11,070,691.
14.      Claim 5 of the current application corresponds to claim 4 of US 11,070,691.
15.      Claim 6 of the current application corresponds to claim 5 of US 11,070,691.

Allowable Subject Matter
16.	Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office action.

17.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations an appliance setting apparatus comprising: a 

Regarding Claim 7:
None of the prior art searched and made of record neither anticipates nor suggests in the claimed combinations a non-transitory computer-readable recording medium storing an appliance setting program executed by a computer including a display device and an operation device, the appliance setting program causing the computer to implement: a layout generation unit to generate layout information indicating a layout of a screen of an application program for providing, by an electronic appliance, a function of a workflow execution system to execute a workflow; and a layout installation unit to install the layout information generated by the layout generation unit on the electronic appliance, wherein the layout includes a button for 

Regarding Claims 2-6:
Claims 2-6 depend from allowable claim 1 and, by virtue of their dependency, are also indicated as allowable subject matter.

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Machida (US 2004/0153530) discloses an operation environment capable of easily and efficiently setting data processing in accordance with settings of expansion functions for a composite function while visually confirming the expansion functions of devices, a system configuration is displayed on a CRT in accordance with function information, connection information and status information of each device acquired via a network. When a user designates a set of icons of devices for realizing desired composite function processing, a CPU operates to display a combination function setting screen for the composite function processing, and displays on this setting screen 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NEIL R MCLEAN/Primary Examiner, Art Unit 2677